Citation Nr: 1621873	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-42 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, to include congenital scoliosis of the thoracic spine, degenerative disc disease of the mid-thoracic spine, and spondylosis of L4.

2.  Entitlement to service connection for a left hand ring finger disability.

3.  Entitlement to service connection for a left thumb disability.

4.  Entitlement to service connection for tension headaches.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for a disability manifested by chronic cough, to include as due to in-service exposure to chemicals or fumes.

7.  Entitlement to service connection for a right foot disability.

8.  Entitlement to a compensable disability rating for status-post fracture of the third metacarpal of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which determined, in pertinent part, that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for a back disability, to include congenital scoliosis of the thoracic spine, degenerative disc disease of the mid-thoracic spine, and spondylosis of L4 (which was characterized as a back disorder, to include congenital scoliosis of the thoracic spine, degenerative disc disease and spondylosis of the mid-thoracic spine, and spondylosis of L4 (claimed as low back pain)).  The Veteran disagreed with this decision in April 2010.  He perfected a timely appeal in October 2010.  A Travel Board hearing was held at the RO in July 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board finds that this issue should be recharacterized as stated on the title page of this decision.

In an August 2015 rating decision, the RO denied the Veteran's claims of service connection for a left hand ring finger disability, a left thumb disability, tension headaches, obstructive sleep apnea (which was characterized as sleep apnea with CPAP (to include sleep deprivation)), a disability manifested by chronic cough, to include as due to in-service exposure to chemicals or fumes (which was characterized as chronic cough exposure to chemicals/fumes), and for a right foot disability (which was characterized as right foot with swelling).  The RO also denied the Veteran's claim of entitlement to a compensable disability rating for status-post fracture of the third metacarpal of the left hand.  The Veteran disagreed with this decision in November 2015.  Having reviewed the record evidence, the Board finds that these issues should be recharacterized as stated on the title page of this decision.

In an April 2016 rating decision, the RO denied the Veteran's claims for a disability rating greater than 50 percent for adjustment disorder with mixed anxiety and depressed mood (progression of other specified trauma and stressor-related disorder), a disability rating greater than 10 percent for a painful scar, status-post carpal tunnel syndrome release of the left wrist, a compensable disability rating for left wrist linear surgical scar.  The RO also reduced the disability rating for the Veteran's service-connected left wrist carpal tunnel syndrome from 20 percent to 10 percent effective March 10, 2016.  As the time for initiating an appeal of this decision has not yet expired, these issues are not before the Board.  See 38 C.F.R. § 20.302 (2015).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement of service connection for a left hand ring finger disability, a left thumb disability, tension headaches, obstructive sleep apnea, a disability manifested by chronic cough, to include as due to in-service exposure to chemicals or fumes, and for a right foot disability, and entitlement to a compensable disability rating for status-post fracture of the third metacarpal of the left hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran was diagnosed as having and treated for scoliosis of the mid-thoracic spine and muscle strain of the back during active service.

2.  The record evidence shows that the Veteran's scoliosis of the thoracic spine is a congenital defect and is not related to active service.

3.  The record evidence shows that the Veteran's current back disability, to include degenerative disc disease of the mid-thoracic spine and spondylosis of L4, is not related to active service.


CONCLUSION OF LAW

A back disability, to include congenital scoliosis of the thoracic spine, degenerative disc disease of the mid-thoracic spine, and spondylosis of L4, was not incurred in or aggravated by active service nor may it be so presumed.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.9 (2015); VAOPGCPREC 82-90 (July 18, 1990). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by a letter dated in October 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As will be explained below in greater detail, the evidence does not support granting service connection for a back disability, to include congenital scoliosis of the thoracic spine, degenerative disc disease of the mid-thoracic spine, and spondylosis of L4.  The Veteran has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for a Back Disability

The Veteran contends that he incurred a back disability (which has been characterized as congenital scoliosis of the thoracic spine, degenerative disc disease of the mid-thoracic spine, and spondylosis of L4) during active service.  He alternatively contends that, although he was treated for congenital scoliosis during service, because he was accepted on to active service and no back disability was noted on his enlistment physical examination, he should be presumed in sound condition at service entrance and any back disability treated during service was incurred in service.  He also alternatively contends that his current back disability is related to service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim of service connection for a back disability to the extent that it includes a claim of service connection for arthritis of the back.

Under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b), a Veteran is entitled to service connection for a disease that was present in service unless the disease was noted in an examination report at the time of entrance into service, or unless clear and unmistakable evidence shows that the Veteran contracted the disease prior to service and that the disease was not aggravated by service.  Harris v. West, 250 F.3d 1347 (Fed. Cir. 2000).  The correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service, and (2) that the pre-existing disability was not aggravated during service.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a back disability, to include congenital scoliosis of the thoracic spine, degenerative disc disease of the mid-thoracic spine, and spondylosis of L4.  The Veteran contends that he incurred a back disability during active service or, alternatively, his current back disability is related to service.  He also alternatively contends that, although he was treated for congenital scoliosis during service, because he was accepted on to active service and no back disability was noted on his enlistment physical examination, he should be presumed in sound condition at service entrance and any back disability treated during service was incurred in service.  The record evidence does not support the Veteran's assertions regarding an etiological link between his back disability and active service.  It shows instead that, although the Veteran currently experiences a back disability, it is not related to active service.  

The Board notes in this regard that service connection is prohibited for congenital defects, including congenital scoliosis of the thoracic spine.  See 38 C.F.R. § 4.9; see also VAOPGCPREC 82-90 (July 18, 1990) (discussing prohibition against granting service connection for congenital defects).  The Board also notes in this regard that scoliosis is defined as an appreciable lateral deviation in the normally straight vertical line of the spine.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1669 (30th ed. 2003).  The Veteran's service treatment records show that, on outpatient treatment in October 1981, the Veteran complained of back pain on the right side mid-portion of his back for 11/2 days.  He denied any back injury.  Physical examination showed pain mostly on the right side above the waistline.  The impression was muscle strain.  The Veteran was advised to use a hot pack and was prescribed Robaxin.

In December 1981, the Veteran complained of low back pain for the previous 2 months.  He stated that the medication he was prescribed to treat his low back pain did not help.  Physical examination showed a full range of motion in the back.  The impression was muscle strain.

At his separation physical examination in March 1986, prior to his separation from service in May 1986, the Veteran reported an in-service history of "on and off" back pain.  Clinical evaluation of the Veteran's spine was normal.

X-rays taken in April 1986 showed mid-thoracic scoliosis "with its apex [at] T7-T8 and directed rightward.  No bony abnormality or rotatory component present."

It does not appear that the Veteran's service treatment records include an entrance physical examination.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for a back disability, to include congenital scoliosis of the thoracic spine, degenerative disc disease of the mid-thoracic spine, and spondylosis of L4.  For example, the Veteran's post-service VA outpatient treatment records show he was treated for low back pain in September 1996 and for a back disorder, not otherwise specified, in July 1997.  

On VA outpatient treatment in March 2000, the Veteran's complaints included severe low back pain for the previous 2 weeks "after lifting heavy toolbox.  Pain greater while sitting or rising from a seated position."  The Veteran's pain also was greater on waking up in the morning.  The Veteran also complained of "occasional sharp pains radiating down [right] lateral thigh to the knee."  He denied any bowel or bladder dysfunction.  He stated that, although he had been given a prescription for Motrin 800 mg 3 times a day, he "occasionally" took it 4 times a day.  Objective examination showed he "appears in pain," mild/moderate tenderness to palpation of the lower back, no swelling, erythema, or muscle tightness.  The assessment included chronic low back pain with radicular symptoms.  An magnetic resonance imaging (MRI) scan was ordered.  In a treatment note dated later in March 2000, it was noted that the Veteran's "chronic [low back pain] likely secondary to multiple trauma.  No clear evidence of ankylosing spondylitis or Reiter's."  The Veteran was advised to continue taking Motrin 3 times a day for the next 7-10 days and then twice a day.

VA MRI scan of the Veteran's lumbar spine taken in April 2000 showed desiccated L4-5 and L5-S1 discs "indicative of degenerative disc disease.  There is, however, no evidence of significant spinal stenosis or neural foraminal or nerve impingement."

In a December 2002 letter included in the Veteran's VA outpatient treatment note, a VA clinician stated that recent x-rays of the Veteran's spine showed "very minimal curvature, perhaps 1-2 degrees, towards the right.  This is really not enough to be likely to cause you any symptoms or problems."

VA x-rays taken in October 2005 showed probable osteophytes of the thoracic spine.

On VA examination in August 2006, the Veteran's complaints included back pain "all day every day, with radiation to the lateral right thigh with numbness in the lateral thigh to the ankle."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported the onset of low back pain in 1981 during active service and being told that it was muscle strain.  He had worked as an auto mechanic during service and continued to work as an auto mechanic following his service separation.  "He is unable to run, he is unable to lift more than 25 pounds, [and he is] unable to participate in sports.  He is unable to swim for long distances."  The Veteran reported flare-ups of low back pain "with wet weather."  Physical examination showed he walked with a limp and no assistive device, normal curvatures of the thoracolumbar spine without tenderness or spasm, pain on deep palpation of the right paravertebral region in the mid-lumbar region, right and left lateral rotation and extension were painful bilaterally, decreased sensation on the right lateral thigh, normal sensation of the left lower extremity, 5/5 motor strength bilaterally, no evidence of atrophy, and negative straight leg raising bilaterally.  X-rays showed mild spondylosis of the mid-thoracic spine and minimal spondylosis of L4.  The VA examiner opined that, "[G]iven that this is 25 years after his first episode in service, given that he had normal x-rays eight years ago, it is my impression that his current low back pain is not related to the problems that he had in service."  The impressions included mild degenerative disc disease of the lumbar and thoracic spine and L5/S1 radiculopathy by electromyograph (EMG).

In an August 2006 statement, a co-worker of the Veteran stated that she had observed the Veteran "clenching [h]is lower back, grunting and making faces as if he were in pain" while performing his job duties.  This co-worked also stated that the Veteran walked "with a noticeable limp."

In a September 2006 statement, the Veteran's wife stated that the Veteran "walks with a noticeable limp and a side-to-side gait.  Shortly after we married he began to say he'd hurt his back and complained of a numbness in his leg.  That situation has not changed and seems to bother him more and more."

On VA EMG consult in October 2006, the Veteran's complaints included chronic low back pain "that is intermittently severe with radicular [symptoms] to the lateral side of the right foot.  He also notes rather constant numbness of the right lateral thigh."  It was noted that the Veteran originally injured his back in 1981 "while in the service [and] responded very well to conservative measures including [physical therapy] and performing his [home exercise program]."  Physical examination showed normal muscle bulk and tone, a normal station and gait, grossly 5/5 muscle strength of the bilateral lower extremities, and decreased sensation to pinprick in the right lateral thigh but an otherwise intact right lower extremity.  The impressions included acute/chronic right L5/S1 radiculopathy.

On VA outpatient treatment in December 2006, the Veteran complained of continued low back pain with radiating pain in to the right leg.  Physical examination showed a steady gait, intact range of motion, and low back pain "at just above [the] belt line."  The assessment included low back pain.

On VA neurosurgery consult in May 2008, the Veteran's complaints included "pain daily for the past three weeks."  The Veteran had fallen out of a chair at work in April 2008 and experienced increased right leg pain.  A 25-year history of low back pain was noted.  An MRI showed a large left-sided disc herniation at L5-S1.  The assessment was L5-S1 herniated nucleus pulposus (HNP).  The Veteran was advised to have a discectomy.

On VA outpatient treatment in September 2008, the Veteran's complaints included low back pain "on occasion" which was "better with exercise."  The assessment included low back pain.  The Veteran was advised to take pain medications as needed and exercise.

The Veteran was issued a corset (or back brace) to wear in August 2009.

On VA outpatient treatment in December 2009, the Veteran's complaints included low back pain.  He reported an on-the-job injury in April 2008 "which aggravated pre-existing low back pain and also caused right thigh pain and sensory disturbance."  X-rays showed "a very subtle projection of the disc towards the right lateral recess that may represent an early HNP" and mild facet hypertrophy at L3-4, mild diffuse disc bulge and mild bilateral facet hypertrophy at L4-5, and moderate disc bulge at L5-S1 "with a very early right paracentral broad focal disc projection."

On private outpatient treatment later in December 2009, the Veteran's complaints included low back pain.  He reported a twisting injury to his low back when he fell off of a chair at work in April 2008.  Physical examination showed the Veteran was "slow getting up and down from a seated position," tenderness to palpation in the lumbar paraspinal muscles bilaterally, seated straight leg raising "produce[s] back pain bilaterally," 5/5 motor strength of the bilateral lower extremities, and "mild sensory changes in the lower legs."  A MRI was reviewed and showed degenerative disc changes at L4-5 and L5-S1 and "facet arthropathy which creates some foraminal stenosis."  The private clinician stated:

It is my opinion that he does have [an] underlying degenerative condition of his lumbar spine as noted by studies at L4-5 and L5-S1 [degenerative disc disease], facet arthropathy, and foraminal narrowing.  It is my opinion that he had some underlying degenerative changes as well as a disc herniation prior to his work related injury.  I believe that his work related injury exacerbated his underlying and pre-existing problems with his spine.

The assessment included chronic low back pain with underlying degenerative disc disease at L4-5 and L5-S1.

On VA back (thoracolumbar spine) Disability Benefits Questionnaire (DBQ) in January 2013, the Veteran's complaints included constant burning back pain radiating "all the way down the foot."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran rated his constant back pain as 4-5/10 on a pain scale (with 10/10 being the worst imaginable pain).  "Pain is considerably worse with movement."  He reported a history of back pain during active service and several post-service work-related back injuries.  He also reported flare-ups of back pain which were so severe that he had to go to the emergency room.  Physical examination of the spine showed less movement that normal, pain on movement, no localized tenderness to palpation, no guarding or muscle spasm, 5/5 motor strength throughout, no muscle atrophy, hypoactive reflexes, normal sensation, positive straight leg raising bilaterally, mild constant pain of the right lower extremity, severe intermittent pain of the bilateral lower extremities, mild numbness of the right lower extremity, moderate numbness of the left lower extremity, mild radiculopathy of the right sciatic nerve, moderate radiculopathy of the left sciatic nerve, and intervertebral disc syndrome.  The Veteran used a cane constantly for ambulation.  X-rays showed arthritis.  He was unable to lift "around 20 pounds, stand or walk [for less than] 15 minutes, [and] unable to bend, stoop, or crawl."  The VA examiner stated that the Veteran experienced "[p]ersistent degenerative changes at L5-S1 which cause compression on the transiting S1 root on the left and mild bilateral neural foraminal stenosis."  This examiner opined that it was less likely than not that the Veteran's current back disability was related to active service.  The rationale for this opinion was:

There is no indication of a chronic back condition, no radiographic evidence of back disease, no record of repeat visits to the physician for his back pain during the last 5 years of his service, and unfortunately, no record of the accident he described or any resulting injuries, which may have caused chronic back problems.  He does have a documented work accident requiring 6 weeks of physical therapy, a motor vehicle accident, and another work accident, as well as worsening disease, pain and MRI findings since the work accident.

The VA examiner also stated:

The Veteran was noted to have scoliosis on an x-ray in 1986.  An increased incidence of spondylosis, facet arthropathy, spondylolisthesis, and spondylolysis, is associated with large curves but a thoracic x-ray done [in] 2002 showed 'very minimal dextro curvature of the thoracic spine' else an unremarkable thoracic spine, and an x-ray of the thoracic spine in 2006 did not mention scoliosis.  Therefore, there is no evidence of progression of scoliosis which could have been aggravated by his service, resulting in his current back disease.

The diagnosis was lumbar radiculopathy.

On VA back (thoracolumbar spine) conditions DBQ in April 2014, the Veteran complained of worsening back symptoms since his January 2013 VA examination.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination of the spine showed less movement than normal, pain on movement, paraspinal tenderness to palpation, no muscle spasm or guarding, 5/5 muscle strength, no muscle atrophy, normal deep tendon reflexes, normal sensation, positive straight leg raising bilaterally, mild constant pain of the right lower extremity, severe intermittent pain of the bilateral lower extremities, moderate right sciatic nerve radiculopathy, mild left sciatic nerve radiculopathy, and intervertebral disc syndrome.  The Veteran used a back brace and cane constantly for ambulation.  X-rays showed arthritis.  The Veteran was "unable to lift more than 20 pounds, stand or walk for [less than] 15 minutes, [and was] unable to bend, stoop, or crawl."  The diagnoses were degenerative arthritis of the spine and lumbar radiculopathy.

In an addendum to the April 2014 VA back DBQ, a VA clinician opined that it was less likely than not that the Veteran's back condition was related to active service.  The rationale for this opinion was that the Veteran had a normal back at his separation physical examination in 1986.  The rationale also was:

He was noted to have mid-thoracic scoliosis while in service which is idiopathic and usually discovered in adolescence.  Congenital scoliosis is by definition from birth.  It is a description of curvature of the spine and does not lead to degenerative disc disease or lumbar radiculopathy.  He was noted to have some self-limited muscle strain while in service.  None of this accounts for the development many years later of degenerative disc disease and lumbar radiculopathy.

The Veteran contends that his congenital scoliosis of the thoracic spine is related to active service.  Contrary to the Veteran's assertions, the record evidence clearly shows that scoliosis is a congenital defect (as the VA examiner stated in April 2014).  The April 2014 VA clinician's opinion concerning the congenital nature of the Veteran's scoliosis of the thoracic spine was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  And it is undisputed that service connection is prohibited for congenital defects.  See 38 C.F.R. § 4.9; see also VAOPGCPREC 82-90 (July 18, 1990).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating that his congenital scoliosis of the thoracic spine is not a congenital defect or otherwise is related to active service.  In summary, the Board finds that service connection for congenital scoliosis of the thoracic spine is not warranted.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran also is not entitled to service connection for a back disability, to include congenital scoliosis of the thoracic spine, degenerative disc disease of the mid-thoracic spine, and spondylosis of L4, on a presumptive basis due to in-service aggravation of a pre-existing disability.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  Although it is unfortunate that a copy of the Veteran's enlistment physical examination is not available for review, the record evidence clearly shows that the Veteran was diagnosed as having congenital scoliosis of the thoracic spine in April 1986 while on active service.  More importantly, the record evidence clearly and unmistakably shows that the Veteran's congenital scoliosis existed prior to service and was not aggravated by service.  A VA clinician opined in April 2014 that, although the Veteran's congenital scoliosis was noted while he was on active service, congenital scoliosis, by definition, existed from birth (i.e., prior to the Veteran's entry on to active service).  This VA clinician also opined in April 2014 that none of the Veteran's in-service complaints of and treatment for a back disability "accounts for the development many years later of degenerative disc disease and lumbar radiculopathy."  A different VA clinician opined in January 2013 that "there is no evidence of progression of scoliosis which could have been aggravated by his service, resulting in his current back disease."  All of these opinions were fully supported.  See Stefl, 21 Vet. App. at 124.  Thus, the Board concludes that the evidence clearly and unmistakably shows that the Veteran's back disability existed prior to service and was not aggravated by service.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating that his back disability did not exist prior to service or was aggravated by service.  Accordingly, the criteria for service connection for a back disability, to include congenital scoliosis of the thoracic spine, degenerative disc disease of the mid-thoracic spine, and spondylosis of L4, are not met on a presumptive basis due to in-service aggravation of a pre-existing disability.

The Veteran finally is not entitled to service connection for a back disability, to include congenital scoliosis of the thoracic spine, degenerative disc disease of the mid-thoracic spine, and spondylosis of L4, on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran contends that he incurred a back disability during active service or, alternatively, his current back disability is related to service.  The record evidence does not support the Veteran's assertions regarding in-service incurrence of a back disability during active service.  As noted elsewhere, the Veteran's congenital scoliosis of the thoracic spine existed prior to service (since his birth) and was not aggravated by service.  The April 2014 VA examiner found that the Veteran's in-service complaints of and treatment for muscle strain were "self-limited."  More importantly, this examiner opined that none of the Veteran's prior back problems "account[] for the development many years later of degenerative disc disease and lumbar radiculopathy."  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating an etiological relationship between a back disability, to include congenital scoliosis of the thoracic spine, degenerative disc disease of the mid-thoracic spine, and spondylosis of L4, and active service.  Accordingly, the criteria for service connection for a back disability, to include congenital scoliosis of the thoracic spine, degenerative disc disease of the mid-thoracic spine, and spondylosis of L4, have not been met on a direct basis.

The Board finally notes that service connection for arthritis of the back is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The evidence does not indicate that the Veteran experienced arthritis during active service or within the first post-service year (i.e., by May 1987) such that service connection for this disability is warranted on a presumptive basis as a chronic disease.  Id.  The Board again acknowledges that the Veteran was diagnosed as having scoliosis during service.  The evidence shows that arthritis (or degenerative disc disease) first was seen on MRI scan in April 2000, approximately 14 years after the Veteran's service separation.  In summary, service connection for arthritis of the back is not warranted on a presumptive basis as a chronic disease.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a back disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the back (pain, difficulty walking) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a back disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a back disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he reported only a history of intermittent back problems.  Specifically, the service separation examination report reflects that the Veteran was examined and his spine was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, and the record evidence showing no etiological link between a back disability and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a back disability, to include congenital scoliosis of the thoracic spine, degenerative disc disease of the mid-thoracic spine, and spondylosis of L4, is denied.


REMAND

The Veteran also contends that he incurred a left hand ring finger disability, a left thumb disability, tension headaches, obstructive sleep apnea, a disability manifested by chronic cough, to include as due to in-service exposure to chemicals or fumes, and a right foot disability during active service.  He alternatively contends that in-service exposure to chemicals or fumes caused or contributed to his disability manifested by chronic cough.  He also contends that his service-connected status-post fracture of the third metacarpal of the left hand is more disabling than currently evaluated.  The Board acknowledges that this claim previously was remanded to the AOJ in February 2014.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

As noted in the Introduction, in an August 2015 rating decision, the AOJ denied the Veteran's claims of service connection for a left hand ring finger disability, a left thumb disability, tension headaches, obstructive sleep apnea, a disability manifested by chronic cough, to include as due to in-service exposure to chemicals or fumes, and for a right foot disability.  The AOJ also denied the Veteran's claim of entitlement to a compensable disability rating for status-post fracture of the third metacarpal of the left hand.  The Veteran disagreed with this decision in November 2015.  To date, the AOJ has not issued a Statement of the Case (SOC) to the Veteran and his service representative on these claims.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the AOJ must issue an SOC on these claims.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) to the Veteran and his service representative on the issues of entitlement to service connection for a left hand ring finger disability, a left thumb disability, tension headaches, obstructive sleep apnea, a disability manifested by chronic cough, to include as due to in-service exposure to chemicals or fumes, a right foot disability, and entitlement to a compensable disability rating for status-post fracture of the third metacarpal of the left hand.  A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


